Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 22nd, 2021 does not place the application in condition for allowance.
The 112(b) rejection of claims 1-2 and 5-15 are withdrawn due to Applicant’s amendment.
The rejections based over Hishida et al. in the Office Action dated June 23rd, 2021 have been withdrawn due to Applicant’s arguments.
New grounds for rejection and objection follow.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein all of the busbars of the at least one first solar cell are arranged at different distances from the upper end of the at least one first solar cell than all the busbars of the at least one second solar cell from the upper end of the at least one second solar cell”;
“wherein at least one third solar cell and at least one fourth solar cell are included, wherein the second side of the at least one third solar cell is arranged in opposition to the first side end of the at least one first solar cell, and wherein the first side of the at 
“wherein at least one first and/or the at least one second busbar is oriented at a first angle α to the upper and/or lower end of the at least one first and/or second solar cell”;
“where in the at least one first busbar and the at least one second busbar are substantially parallel and angled relative to the side ends”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 7, Applicant recites, “wherein the width of each solar cell, measured from the first side end to the second side end and/or height of each solar cell, measured from the upper end to the lower end”.  It is unclear of the height of each solar cell needs to be identical.  Appropriate action is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al. (US 2013/0152994 A1) in view of Bitnar (US 2016/0172510 A1).

In view of Claim 1, Schaarschmidt et al. teaches a solar module comprising at least two solar cells (Figure 15) each of the solar cells comprises an upper end, a lower end which situated opposite the upper end, first and second opposing side, opposite to each other, and at least one busbar which extends from the first side end to the opposite second side end of the solar cell, wherein at least one finger of the solar cell makes electrical contact with the busbar, wherein at least one first busbar of at least one first solar cell is arranged at a first side end which is situated opposite a second side end of at least one second solar cell, which is arranged next to the first solar cell, at a first distance from the upper end of the at least one first solar cell, at least one second busbar of the at least one second solar cell is arranged at the second side end at a second distance from the upper end of the at least one second solar cell, wherein the first distance is not identical to the second distance, and therefore the busbars of the solar cells are arranged to be mutually offset in relation to one another and the first and second side ends of the solar cells (See Annotated Schaarschmidt et al. Figure 15, below).
Annotated Schaarschmidt et al. Figure 15

    PNG
    media_image1.png
    703
    854
    media_image1.png
    Greyscale

	Schaarschmidt et al. does not disclose at least one cross-connecter arranged between the at least one first and the at least one second solar cell for the parallel electrical connection of the at least one first and the at least one second solar cell, and the at least one first and the at least one second busbars are connected by an electrical connecting element, wherein the electrical connecting elements of the at least one first and the at least one second busbar are electrically connected to the cross-connecter at a location between the first side end of the at least one first solar cell and the second side end of the at least one second solar cell.
	Bitnar teaches a cross-connector arranged between the at least one first and the at least one second solar cell for the parallel electrical connection of the at least one first and the at least one second solar cell (Figure 15, #223), and the at least one first and the at least one second busbars are connected by an electrical connecting element, wherein the electrical connecting elements of the at least one first 

	In view of Claim 2, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Schaarschmidt et al. teaches that all the busbars of the at least one first solar cell are arranged at different distances from the upper end of the at least one solar cell than all the busbars of the at least one second solar cell from the upper end of the at least one second solar panel (See Annotated Schaarschmidt et al. Figure 15, above).

	In view of Claim 5, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1. Schaarschmidt et al. teaches at least one third solar cell and at least one first fourth solar cell included, wherein the second side end of the at least one third solar cell is arranged in opposition to the first side end of the at least one first solar cell, and wherein the first side end of the at 

	In view of Claim 6, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1. Bitnar discloses a cross-connector connects at least one first and at least one second solar cell in parallel (Figure 15, #223 & Paragraph 0031).

	In view of Claim 7, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Schaarschmidt et al. teaches the solar cells of the solar module are arranged in a string configuration, wherein the width of each solar cell, measured from the first side end to the second side end and the height of each solar cell measured from the upper end to the lower end is identical (See Annotated Schaarschmidt et al. Figure 15, above).

In view of Claim 8, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Schaarschmidt et al. teaches the first and second busbar is arranged parallel to the upper and lower end of the first and second solar cell (See Annotated Schaarschmidt et al. Figure 15, above).


In view of Claim 9, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  In regards to the limitation, “at least one first and the at least one second solar cell are configured in the form of half cut cells”, the Examiner is treating it as a product by process claim, specifically regarding the phrase " are configured in the form of half cut cells ".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of 

In view of Claim 10, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Bitnar teaches that first and second busbars (contact surfaces) in the region of the side ends of the cells incorporate a soldering flux where the electrical connecting elements of the first and second solar cells are arranged (Paragraph 0021).

In view of Claim 11, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Bitnar teaches that the electrical connecting elements are in the form of a solder strip (Paragraph 0024 & 0126).

In view of Claim 13, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1. Bitnar teaches that the electrical connecting elements of the first and second busbars are electrically connected to the cross-connector and spaced apart from each other (Figure 15).

In view of Claim 14, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Schaarschmidt et al. teaches the first busbar is positioned at the first distance from the upper end of the at least one first solar cell along an entire length of the at least one first busbar, and wherein the at least one second busbar is positioned at the second distance from the upper end of the at least one second solar cell along an entire length of the at least one second busbar (See Annotated Schaarschmidt et al. Figure 15, above).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al. (US 2013/0152994 A1) in view of Bitnar (US 2016/0172510 A1) as applied to claim 1 above, in further view of Sridhara et al. (US 2016/0141435 A1).

In view of Claim 9, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Schaarschmidt et al. does not teach that the first and second solar cell are configured in the form of half cut cells.
Sridhara et al. discloses that utilizing half cut solar cells and connecting them in series with each other within each solar cell series, resistive losses, which show a parabolic dependence on the length of the cells, may be effectively reduced, and advantageously power output may be improved by about 2 % (Paragraph 0023).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first and second solar cells of Schaarschmidt et al. configured in the form of half cut cells for the advantage of improving the power output of the solar module.

In view of Claim 10, Schaarschmidt et al., Bitnar and Sridhara et al. are relied upon for the reasons given above in addressing Claim 1.  Bitnar teaches that first and second busbars (contact surfaces) in the region of the side ends of the cells incorporate a soldering flux where the electrical connecting elements of the first and second solar cells are arranged (Paragraph 0021).


Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaarschmidt et al. (US 2013/0152994 A1) in view of Bitnar (US 2016/0172510 A1) as applied to claim 1 above, in further view of Hishida et al. (US 2009/0126788 A1).

In view of Claim 12, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Schaarschmidt et al. does not disclose wherein at least one first and/or the at least one second busbar is oriented at a first angle α to the upper and/or lower end of the at least one first and/or second solar cell.
Hishida et al. teaches at least one first and/or the at least one second busbar is oriented at a first angle α to the upper and/or lower end of the at least one first and/or second solar cell (Figure 2 & Paragraph 0043).  Hishida et al. teaches that a degree of freedom in design is increased by this configuration that advantageously improves conversion efficiency (Paragraph 0012).  Accordingly, it would have been obvious to one of ordinary skill in the art to have at least one first and/or the at least one second busbar is oriented at a first angle α to the upper and/or lower end of the at least one first and/or second solar cell as disclosed by Hishida et al. in modified Schaarschmidt et al. solar module for the advantage of improving conversion efficiency.

In view of Claim 15, Schaarschmidt et al. and Bitnar are relied upon for the reasons given above in addressing Claim 1.  Schaarschmidt et al. does not disclose where in the at least one first busbar and the at least one second busbar are substantially parallel and angled relative to the side ends.
Hishida et al. teaches at least one first busbar and the at least one second busbar are substantially parallel and angled relative to the side ends (Figure 2 & Paragraph 0043).  Hishida et al. teaches that a degree of freedom in design is increased by this configuration that advantageously improves conversion efficiency (Paragraph 0012).  Accordingly, it would have been obvious to one of ordinary skill in the art to have at least one first busbar and the at least one second busbar are substantially parallel and angled relative to the side ends as disclosed by Hishida et al. in modified Schaarschmidt et al. solar module for the advantage of improving conversion efficiency.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new grounds for rejection being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638. The examiner can normally be reached Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726